                          Case 20-13103-BLS       Doc 149    Filed 01/12/21    Page 1 of 1




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11 (Subchapter V)
             In re:
                                                              Case No. 20-13103 (BLS)

             BC HOSPITALITY GROUP INC., et al.,               (Jointly Administered)

                                    Debtors.



                               ORDER SCHEDULING OMNIBUS HEARING DATE

                           Pursuant to Rule 2002-1(a) of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware, this Court has

         scheduled the following omnibus hearing date in the above-captioned proceeding:



                                         February 3, 2021 at 11:00 a.m. (ET)




             Dated: January 12th, 2021                 BRENDAN L. SHANNON
             Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE




27577481.1
